Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter, including because the specification fails to provide the needed guidance on the meaning of the claim language (e.g., by using clearly equivalent language) so that the meaning of the language is readily discernable to a person of ordinary skill in the art: 
	Re claim 9: the main capacitor is coupled in parallel to the first auxiliary capacitor of an electronic chip of the plurality of electronic chips depending on the area of the plurality of areas which includes the electronic chip based on a presence or absence of a second conductive via electrically coupling the first auxiliary capacitor to the first metallization. 
	Re claim 14: one of the second and third pads is electrically coupled to the second metallization depending on the area including the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the area including the electronic chip within the wafer. 		Re claim 32: the first auxiliary capacitor and the main capacitor of are not coupled in parallel due to an absence of the second conductive via. 
	Re claim 36: one of the second and third pads is electrically coupled to the second metallization depending on the area within the wafer including the electronic chip.

	Therefore, including in view of the subsequent related 35 U.S.C. 112 second paragraph rejection of claims 9, 14, 32, 36, and 39, the specification disclosure and the claim(s) 9, 14, 32, 36, and 39 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2111, 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
It is emphasized that, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set forth in 37 CFR 1.58, 1.71, 1.75(d)(1), and 1.77, the drawings are not “the specification” or “the descriptive portion of the specification.” 
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-15 and 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
	For the same reasons set forth in the previous related objection(s) directed to claim(s) 9, 14, 32, 36, and 39, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:
	Re claim 9: the main capacitor is coupled in parallel to the first auxiliary capacitor of an electronic chip of the plurality of electronic chips depending on the area of the plurality of areas which includes the electronic chip based on a presence or 
	Re claim 14: one of the second and third pads is electrically coupled to the second metallization depending on the area including the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the area including the electronic chip within the wafer. 		Re claim 32: the first auxiliary capacitor and the main capacitor of are not coupled in parallel due to an absence of the second conductive via. 
	Re claim 36: one of the second and third pads is electrically coupled to the second metallization depending on the area within the wafer including the electronic chip.
	Re claim 39: one of the second and third pads is electrically coupled to the second metallization depending on the position of the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the position of the electronic chip within the wafer. 
There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 9: each area of the plurality of areas; the area of the plurality of areas which includes the electronic chip; the plurality of areas which includes the electronic chip. 
	Re claims 9, 13, 15, and 40: the plurality of areas.
	Re claims 13 and 15: one area of the plurality of areas.
	Re claim 14: the area including the electronic chip within the wafer; the electronic chip within the wafer. 
	Re claim 35: the electronic chips in the first area.

	Re claim 39: the second node; the position of the electronic chip within the wafer; the electronic chip within the wafer; the first and second nodes. 
	Re claim 41: the first and second auxiliary capacitors of chips in a first ring of the plurality of rings; the main capacitors of the chips of the first ring of the plurality of rings; the chips of the first ring of the plurality of rings; each chip in a second ring adjacent to the first ring; one of the first and second auxiliary capacitors of the chip; the main capacitor of the chip; each chip in a third ring adjacent to the second ring; the first and second auxiliary capacitors of the chip. 
Claim(s) 9-15, 35, 36, 37, 39, 40, and 41, is/are rejected as being incomplete for omitting cooperative relationships of elements. The omitted cooperative relationships are those between the claim language having insufficient antecedent basis, and at least the other limitation(s) of claim(s) 9-15, 35, 36, 37, 39, 40, and 41. See MPEP § 2172.01. 
The scope of the following claim language is unclear: 
	Re claim 9: the main capacitor is coupled in parallel to the first auxiliary capacitor of an electronic chip of the plurality of electronic chips depending on the area of the plurality of areas which includes the electronic chip based on a presence or absence of a second conductive via electrically coupling the first auxiliary capacitor to the first metallization. 
	Re claim 14: one of the second and third pads is electrically coupled to the second metallization depending on the area including the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the area including the electronic chip within the wafer. 
	Re claim 39: one of the second and third pads is electrically coupled to the second metallization depending on the position of the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the position of the electronic chip within the wafer. 
In particular, the scope of the claim(s) 9, 14, 36, and 39 language encompasses a process of making the claimed wafer, but it is unclear if or how the claimed process structurally limits the scope of the claimed product including the wafer because it is unclear if any structure is implied by the claimed process. See MPEP § 2113.
Also, the claims 9, 14, 36, and 39 language “based on” and “depending on” is not clearly defined in the original disclosure and its plain meaning in the context of the claim(s) is otherwise unclear. See “base,” “depending,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/base. Accessed 5/14/2021.
Also, in claim 9, the limitation, “the main capacitor is coupled in parallel to the first auxiliary capacitor of an electronic chip of the plurality of electronic chips” appears to be incompatible with the limitation, “based on a absence of a second conductive via electrically coupling the first auxiliary capacitor to the first metallization.”
The scope of the following claim language is unclear: 
Re claim 32: the main capacitor of are coupled; the main capacitor of are not coupled.
The scope of the following claim language is unclear: 
	Re claim 32: a second conductive via; an absence of the second conductive via. 

	The scope of the following claim language is unclear: 
	Re claim 32: the first auxiliary capacitor and the main capacitor of are not coupled in parallel due to an absence of the second conductive via. 
	In particular, it is unclear how the capacitors are not coupled in parallel as a result of an absence of the second conductive via because it appears that the scope of the claim encompasses wherein the capacitors are otherwise coupled in parallel including by another conductive via. 
The scope of the following claim language is unclear: 	
Re claim(s) 39: node(s). 
In particular, throughout the specification, applicant appears to disclose a special meaning of the language that is different than the plain meaning without clearly setting forth a definition of the language that is different from its plain meaning. See “node,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/node. Accessed 5/14/2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The undescribed subject matter is the following: 
	Re claim 9: the main capacitor is coupled in parallel to the first auxiliary capacitor of an electronic chip of the plurality of electronic chips depending on the area of the plurality of areas which includes the electronic chip based on a presence or absence of a second conductive via electrically coupling the first auxiliary capacitor to the first metallization. 
	Re claim 14: one of the second and third pads is electrically coupled to the second metallization depending on the area including the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the area including the electronic chip within the wafer. 		Re claim 32: the first auxiliary capacitor and the main capacitor of are not coupled in parallel due to an absence of the second conductive via. 
	Re claim 36: one of the second and third pads is electrically coupled to the second metallization depending on the area within the wafer including the electronic chip.
	Re claim 39: one of the second and third pads is electrically coupled to the second metallization depending on the position of the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the position of the electronic chip within the wafer. 

Claims 9-15 and 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The undescribed subject matter is the following: 
	 Re claim 9: the main capacitor is coupled in parallel to the first auxiliary capacitor of an electronic chip of the plurality of electronic chips depending on the area of the plurality of areas which includes the electronic chip based on a presence or absence of a second conductive via electrically coupling the first auxiliary capacitor to the first metallization. 
	Re claim 14: one of the second and third pads is electrically coupled to the second metallization depending on the area including the electronic chip within the wafer and one of the fourth, fifth, sixth, and seventh pads is electrically coupled to the third metallization depending on the area including the electronic chip within the wafer. 		Re claim 32: the first auxiliary capacitor and the main capacitor of are not coupled in parallel due to an absence of the second conductive via. 
	Re claim 36: one of the second and third pads is electrically coupled to the second metallization depending on the area within the wafer including the electronic chip.
	Re claim 39: one of the second and third pads is electrically coupled to the second metallization depending on the position of the electronic chip within the wafer and one 
In particular, in view of the previous related objection(s) or rejection(s) directed to claim(s) 9, 14, 32, 36, and 39, one skilled in the art would be unable to make or use the claimed invention, including without undue experimentation. 

Allowable Subject Matter
Claims 28-31 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's remarks filed March 30, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 10, 2020